Press Release Source: Integrated Environmental Technologies, Ltd. Integrated Environmental Technologies Targets MRSA (Staph) Infections in Schools with "GREEN" Biocide Wednesday September 10, 1:30 pm ET Distributor Expands Service Area and Customer Base to Aggressively Promote EcaFlo(R) Anolyte and Its Newly-Acquired, EPA-Registered Antimicrobial Product Designation for Meeting Bacterial Management Requirements of Government and School Systems with a 'Green' Biocide LITTLE RIVER, S.C.(BUSINESS WIRE)Integrated Environmental Technologies, Ltd. (OTCBB:IEVM - News) announced today that it continues to sell EcaFlo® equipment to a leading North Carolina-based supplier of janitorial and sanitation products and solutions primarily involved in supplying state, county and local governments with disinfecting and sanitizing products. According to the Department of Health and Human Services Centers for Disease Control and Prevention, American students miss 22 million school days per year due to colds, flu and other infections such as Staph infections, including a more serious one known as MRSA (Methicillin-Resistant Staphylococcus Aureus). MRSA is spread by touching surfaces that are infected with the bacteria. EcaFlo® Anolyte is a “green” biocide that has been tested and registered by the US EPA as a broad spectrum hospital disinfectant and is effective against MRSA and other infectious bacteria, but unlike traditional disinfectants such as bleach and quaternary ammonia, leaves no harmful chemical residue in the environment.
